 



Exhibit 10.6

THE SHAW GROUP INC.
2001 EMPLOYEE INCENTIVE COMPENSATION PLAN
(as amended and restated through March 8, 2004)

1. Purpose of Plan.

     The Shaw Group Inc. 2001 Employee Incentive Compensation Plan has been
established by the Company to (i) attract and retain persons eligible to
participate in the Plan; (ii) motivate participants, by means of appropriate
incentives, to achieve long-range goals; (iii) provide incentive compensation
opportunities that are competitive with those of other similar companies; and
(iv) further identify participants’ interests with those of the Company’s other
shareholders through compensation that is based on the Common Stock thereby
promoting the long-term financial interest of the Company and its Subsidiaries,
including the growth in value of the Company’s equity and enhancement of
long-term shareholder return.

2. Definitions.

     Unless otherwise required by the context, the following terms when used in
the Plan shall have the meanings set forth in this Section 2:

          (a) “Agreement”: An agreement evidencing an Award in such form as
adopted from time to time by the Committee pursuant to the Plan.

          (b) “Award”: Any award or benefit granted under the Plan, including
without limitation, the grant of Options, SARs, Restricted Stock, Performance
Shares or Incentive Bonuses, or any combination thereof, under the Plan.

          (c) “Board of Directors”: The Board of Directors of the Company.

          (d) “Cause”: For purposes of the Plan, whether the termination of a
Participant’s employment shall have been for Cause shall be determined by the
Committee in its sole discretion, if said Participant has: (i) been convicted
of, or has pleaded guilty or nolo contendere to a charge that he committed a
felony under the laws of the United States or any state or a crime involving
moral turpitude, including but not limited to fraud, theft, embezzlement or any
crime that results in or is intended to result in personal enrichment at the
expense of the Company or its Subsidiaries; (ii) perpetrated a fraud against, or
theft of property of the Company or any of its Subsidiaries; (iii) committed
acts amounting to gross negligence, intentional neglect or willful misconduct in
carrying out his duties and responsibilities as an employee of the Company or
one or more of its Subsidiaries; (iv) willfully or persistently failed to attend
to his duties as an employee of the Company or one or more of its Subsidiaries;
or (v) as a result of his gross negligence or willful misconduct, committed any
act that causes, or has knowingly failed to take reasonable and appropriate
action to prevent, any material injury to the financial condition or business
reputation of the Company or any of its Subsidiaries.

          (e) “Change of Control”: For the purposes of the Plan, the term Change
in Control shall mean the happening of any of the following:

 



--------------------------------------------------------------------------------



 



          (i) any “person” as defined in Section 3(a)(9) of the Exchange Act,
and as used in Section 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act (but excluding any shareholder of record of
the Company as of January 1, 2000, owning 10% or more of the combined voting
power of the Company’s securities which are entitled to vote in the election of
directors of the Company) directly or indirectly becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities which are entitled to vote with respect to the election
of directors;

          (ii) When, during any period of 24 consecutive months, the individuals
who, at the beginning of such period, constitute the Board of Directors of the
Company (the “Incumbent Directors”) cease for any reason other than death or
disability to constitute at least a majority thereof; provided, however, that a
director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by operation of this provision;

          (iii) The acquisition of the Company or all or substantially all of
the Company’s assets by an entity other than the Company (or a Subsidiary)
through purchase of assets, or by merger, or otherwise, except in the case of a
transaction pursuant to which, immediately after the transaction, the Company’s
shareholders immediately prior to the transaction own immediately after the
transaction at least a majority of the combined voting power of the surviving
entity’s then outstanding securities which are entitled to vote with respect to
the election of directors of such entity; or

          (iv) The Company files a report or proxy statement with the Commission
pursuant to the Exchange Act disclosing in response to Form 8-K, Form 10-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change in control of the Company has or may have occurred or will or may occur
in the future pursuant to any then-existing contract or transaction.

          (f) “Code”: The Internal Revenue Code of 1986, as amended from time to
time.

          (g) “Commission”: The Securities and Exchange Commission.

          (h) “Committee”: The Compensation Committee of the Board of Directors
or such other committee appointed by the Board of Directors which meets the
requirements set forth in Section 14.1 hereof.

          (i) “Company”: The Shaw Group Inc., a Louisiana corporation.

          (j) “Consultant”: Any professional advisor to the Company or its
Subsidiaries as well as any employee, officer or director of a corporation that
serves as an advisor, consultant or independent contractor to the Company or its
Subsidiaries. The term “Consultant” shall not, however, include any director,
officer or employee of the Company or its Subsidiaries.

 



--------------------------------------------------------------------------------



 



          (k) “Effective Date”: The date on which the Plan shall become
effective as set forth in Section 16 hereof.

          (l) “Exchange Act”: The Securities Exchange Act of 1934, as amended,
together with all regulations and rules issued thereunder.

          (m) “Exercise Price”: (i) In the case of an Option, the price per
Share at which the Shares subject to such Option may be purchased upon exercise
of such Option and (ii) in the case of an SAR, the price per Share which upon
grant, the Committee determines shall be used in calculating the aggregate value
which a Participant shall be entitled to receive upon exercise of such SAR.

          (n) “Fair Market Value”: As applied to a specific date, the fair
market value of a Share on such date as determined in good faith by the
Committee in the following manner:

          (i) If the Shares are then listed on any national or regional stock
exchange, the Fair Market Value shall be the last quoted sales price of a Share
on the date in question, or if there are no reported sales on such date, on the
last preceding date on which sales were reported;

          (ii) If the Shares are not so listed, then the Fair Market Value shall
be the mean between the bid and ask prices quoted by a market maker or other
recognized specialist in the Shares at the close of the date in question; or

          (iii) In the absence of either of the foregoing, the Fair Market Value
shall be determined by the Committee in its absolute discretion after giving
consideration to the book value, the revenues, the earnings history and the
prospects of the Company in light of market conditions generally.

The Fair Market Value determined in such manner shall be final, binding and
conclusive on all parties.

          (o) “Incentive Bonus”: An Award granted pursuant to Section 8 of the
Plan.

          (p) “ISO”: An Option intended to qualify as an “incentive stock
option,” as defined in Section 422 of the Code or any statutory provision that
may replace such Section and designated as an incentive stock option by the
Committee.

          (q) “Officer”: An officer of the Company or its Subsidiaries meeting
the definition of “officer” in Rule 16a-1(f) (or any successor provision)
promulgated by the Commission under the Exchange Act.

          (r) “NQSO”: An Option not intended to be an ISO and designated as a
nonqualified stock option by the Committee.

          (s) “Option”: Any ISO or NQSO granted under the Plan.

          (t) “Participant”: An officer or other employee of or Consultant to
the Company or any of its Subsidiaries who has been granted an Award under the
Plan.

 



--------------------------------------------------------------------------------



 



          (u) “Performance Measures”: The Performance Measures described in
Section 9.1 of the Plan.

          (v) “Performance Period”: For the purposes of the grant of Performance
Shares, the time period during which the applicable performance goal(s) must be
met.

          (w) “Performance Shares”: An Award granted pursuant to Section 7 of
the Plan.

          (x) “Plan”: This The Shaw Group Inc. 2001 Employee Incentive
Compensation Plan, as the same may be amended from time to time.

          (y) “Related”: (i) In the case of an SAR, an SAR that is granted in
connection with, and to the extent exercisable, in whole or in part, in lieu of,
an Option or another SAR; and (ii) in the case of an Option, an Option with
respect to which and to the extent an SAR is exercisable, in whole or in part,
in lieu thereof, has been granted.

          (z) “Restricted Stock”: Shares which have been awarded to a
Participant under Section 6 hereof.

          (aa) “Restriction Period”: The time period during which Restricted
Stock awarded under the Plan must be held before it becomes fully vested, unless
additional conditions have been placed upon the vesting thereof.

          (bb) “SAR”: A stock appreciation right awarded to a Participant under
Section 5.3 hereto.

          (cc) “Shares”: Shares of the Company’s authorized but unissued or
reacquired no par value per share common stock, or such other class or kind of
shares or other securities as may be applicable pursuant to the provisions of
Section 4.4 hereof.

          (dd) “Subsidiary”: Any “subsidiary corporation” of the Company, as
such term is defined in Section 424(f) of the Code.

3. Participation.

Participants shall be selected by the Committee from the officers (whether or
not they are directors), employees of the Company or its Subsidiaries (either
full or part-time) and Consultants. An Award may be granted to an employee, in
connection with hiring, retention or otherwise, prior to the date the employee
first performs services for the Company or the Subsidiaries, provided that such
Awards shall not become vested prior to the date the employee first performs
such services.

4. Shares Subject to Plan.

 



--------------------------------------------------------------------------------



 



     4.1 Shares Subject to the Plan. The maximum number of Shares that may be
delivered to Participants and their beneficiaries pursuant to the Plan shall be
equal to 5.5 million shares of Common Stock. The limitations established by the
preceding sentence shall be subject to adjustment as provided in Section 4.4 of
the Plan.

     4.2 Accounting for Number of Shares. For purposes of determining the
aggregate number of Shares available for delivery to Participants pursuant to
the Plan, any Shares granted under the Plan which are forfeited back to the
Company because of the failure to meet an award contingency or condition shall
again be available for delivery pursuant to new Awards granted under the Plan.
Any Shares covered by an Award (or portion of an Award) granted under the Plan,
which is forfeited or canceled, expires or is settled in cash, shall be deemed
not to have been delivered for purposes of determining the maximum number of
Shares available for delivery under the Plan. Likewise, if any Option is
exercised by tendering Shares to the Company as full or partial payment in
connection with the exercise of an Option under this Plan or the Prior Plan,
only the number of Shares issued net of the Shares tendered shall be deemed
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan. Further, Shares issued under the Plan through the
settlement, assumption or substitution of outstanding Awards or obligations to
grant future Awards as a result of acquiring another entity shall not reduce the
maximum number of Shares available for delivery under the Plan.

     4.3 Maximum Total Option and SAR Awards. Notwithstanding the provisions of
Section 4.1, over the term of the Plan, the total number of Shares that may be
issued upon exercise of all Options and SARs granted under the Plan shall not
exceed 5.5 million shares of Common Stock (as adjusted to reflect a two-for-one
Common Stock split distributed on December 15, 2000). The limitations in this
Section 4.3 shall be subject to adjustment as provided in Section 4.4 below.

     4.4 Adjustments. In the event of a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares, or other
similar transactions or award), the Committee may adjust Awards as well as the
total number of shares subject to the Plan to preserve the benefits or potential
benefits of the Awards. Action by the Committee may include: (i) adjustment of
the number and kind of Shares (or other securities or property) which may be
delivered under the Plan; (ii) adjustment of the number and kind of Shares (or
the securities or property) subject to outstanding Awards; (iii) adjustment of
the Exercise Price of outstanding Options and SARs; and (iv) any other
adjustments that the Committee determines to be equitable, in its sole
discretion.

5. Awards of Options and SARs.

     5.1 General Terms And Conditions. The Committee shall have full and
complete authority and discretion, except as expressly limited by the Plan, to
grant Options and SARs and to provide any and all terms and conditions (which
need not be identical among the Participants) thereof. In particular, the
Committee shall prescribe the following terms and conditions:

          (a) The Exercise Price of the Option or SAR, which may not be less
than 100% of the Fair Market Value per Share at the date of grant of the Option
or SAR;

          (b) The number of Shares subject to, and the expiration date of, the
Option or SAR;

          (c) The manner, time and rate (cumulative or otherwise) of exercise of
the Option or SAR; provided, however, that except as otherwise specified in the
Plan, no Option or SAR

 



--------------------------------------------------------------------------------



 



awarded to a Participant who is an Officer shall expressly provide for exercise
prior to the expiration of six months from the date of grant; and

          (d) The restrictions or conditions (such as performance goals), if
any, to be placed upon the Option or SAR, the exercisability of the Option or
SAR or upon the Shares which may be issued upon exercise of the Option or SAR.
The Committee may, as a condition of granting an Option or SAR, require that a
Participant agree not to thereafter exercise one or more Options or SARs
previously granted to such Participant.

     5.2 Maximum Award Of Options and SARs. The number of Shares that may be
allotted by the Committee pursuant to Options and SARs awarded to any individual
Participant shall not exceed, in any fiscal year, 2.0 million Shares (as
adjusted to reflect a two-for-one Common Stock Split distributed on December 15,
2000) (subject to further adjustment pursuant to Section 4.4 of the Plan). If an
Option is in tandem with an SAR, such that the exercise of the Option or SAR
with respect to a Share cancels the tandem SAR or Option right, respectively,
with respect to such Share, the tandem Option and SAR rights with respect to
such Share shall be counted as covering but one Share for purposes of applying
the limitations of this Section 5.2.

     5.3 SAR Awards.

          (a) Grant of SARs. An SAR shall, upon its exercise, entitle the
Participant to whom such SAR was granted to receive a number of Shares or cash
or combination thereof, as the Committee in its discretion shall determine, the
aggregate value of which (i.e., the sum of the amount of cash and/or Fair Market
Value of such Shares on date of exercise) shall equal the amount by which the
Fair Market Value per Share on the date of such exercise shall exceed the
Exercise Price of such SAR multiplied by the number of Shares with respect of
which such SAR shall have been exercised. An SAR may be related to an Option or
may be granted independently of an Option, as the Committee shall from time to
time in each case determine. A Related SAR may be granted at the time of grant
of an Option or, in the case of an NQSO, at any time thereafter during the term
of the NQSO.

          (b) Related SARs. The Exercise Price of a Related SAR shall be the
same as the Exercise Price of the Related Option. A Related SAR shall be
exercisable only at such time or times and only to the extent that the Related
Option is exercisable and then only when the Fair Market Value per Share on the
date of exercise exceeds the Exercise Price. A Related SAR shall expire no later
than the Related Option. Upon exercise of a Related SAR, in whole or in part,
the Related Option shall be cancelled automatically to the extent of the number
of Shares covered by such exercise, and such Shares shall no longer be available
for delivery pursuant to future Awards. Conversely, if the Related Option is
exercised, in whole or in part, the Related SAR shall be cancelled automatically
to the extent of the number of Shares covered by the Option exercise.

     5.4 Exercise of Options and SARs.

          (a) General Exercise Rights. Except as provided in Section 5.9, an
Option or SAR ranted under the Plan shall be exercisable during the lifetime of
the Participant to whom such Option or SAR was granted only by such Participant,
and except as provided in Section 5.4(c) and Section 5.9 hereof, no Option or
SAR may be exercised unless at the time such Participant exercises such Option
or SAR, such Participant is an employee of and has continuously since the

 



--------------------------------------------------------------------------------



 



grant thereof been an employee of, the Company or an any of its Subsidiaries.
Transfer of employment between Subsidiaries or between Subsidiary and the
Company shall not be considered an interruption or termination of employment for
any purpose under this Plan. Neither shall a leave of absence at the request, or
with the approval, of the Company or Subsidiary be deemed an interruption or
termination of employment, so long as the period of such leave does not exceed
90 days, or, if longer, so long as the Participant’s right to re-employment with
the Company or Subsidiary is guaranteed by contract. An Option or SAR also shall
contain such conditions upon exercise (including, without limitation, conditions
limiting the time of exercise to specified periods) as may be required to
satisfy applicable regulatory requirements, including, without limitation,
Rule 16b-3 (or any successor rule) promulgated by the Commission.

          (b) Notice Of Exercise. An Option or SAR may not be exercised with
respect to less than 100 Shares, unless the exercise relates to all Shares
covered by the Option or SAR at the date of exercise. An Option or SAR may be
exercised by delivery of a written notice to the Company, which shall state the
election to exercise the Option or SAR and the number of whole Shares in respect
of which it is being exercised, and shall be signed by the person or persons so
exercising the Option or SAR. In the case of an exercise of an Option or SAR,
such notice shall either: (i) if applicable, be accompanied by payment of the
full Exercise Price and all applicable withholding taxes, in which event the
Company shall deliver any certificate(s) representing Shares to which the
Participant is entitled as a result of the exercise as soon as practicable after
the notice has been received; or (ii) fix a date (not less than 5 nor more than
15 business days from the date such notice has been received by the Company) for
the payment of the full Exercise Price and all applicable withholding taxes,
against delivery by the Company of any certificate(s) representing Shares to
which the Participant is entitled to receive as a result of the exercise.
Payment of such Exercise Price and withholding taxes shall be made as provided
in Sections 5.4(d) and 13, respectively. In the event the Option or SAR shall be
exercised pursuant to Section 5.4(c)(i) or Section 5.9 hereof, by any person or
persons other than the Participant, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option
or SAR.

          (c) Exercise After Termination Of Employment. Except as otherwise
determined by the Committee at the date of grant of the Option or SAR and as is
provided in the applicable Agreement evidencing the Award, upon termination of a
Participant’s employment with the Company or any of its Subsidiaries, such
Participant (or in the case of death, the person(s) to whom the Option is
transferred by will or the laws of descent and distribution) may exercise such
Option or SAR during the following periods of time (but in no event after the
expiration date of such Option or SAR) to the extent that such Participant was
entitled to exercise such Option or SAR (or portion thereof) at the date of such
termination (i.e., the Option or SAR (or portion thereof) must be “vested” at
the time of termination to be exercisable thereafter):

          (i) In the case of termination as a result of death, disability or
retirement of the Participant, the Option or SAR shall remain exercisable for a
one-year period following such termination; for this purpose, “disability” shall
exist when the Participant is unable to engage in any substantial, gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months, as determined by the
Committee in its sole discretion, and “retirement” shall

 



--------------------------------------------------------------------------------



 



mean voluntary retirement at or after the Participant’s normal retirement date
as determined by the Committee in its sole discretion;

          (ii) In the case of termination for Cause, the Option shall
immediately terminate and shall no longer be exercisable; and

          (iii) In the case of termination for any reason other than those set
forth in subparagraphs (i) and (ii) above, the Option or SAR shall remain
exercisable for three months after the date of termination.

To the extent the Option or SAR is not exercised within the foregoing periods of
time, the Option or SAR shall automatically terminate at the end of the
applicable period of time. Notwithstanding the foregoing provisions, failure to
exercise an ISO within the periods of time prescribed under Sections 421 and 422
of the Code shall cause an ISO to cease to be treated as an “incentive stock
option” for purposes of Section 421 of the Code.

          (d) Payment of Option Exercise Price. Upon the exercise of an Option,
payment of the Exercise Price shall be made either (i) in cash (by a certified
check, bank draft or money order payable in United States dollars), (ii) with
the consent of the Committee and subject to Section 5.4(e) hereof, by delivering
the Participant’s duly-executed promissory note and related documents,
(iii) with the consent of the Committee, by delivering Shares already owned by
the Participant valued at Fair Market Value as of the date of exercise,
(iv) with the consent of the Committee, by irrevocably authorizing a third party
to sell shares of Common Stock (or a sufficient portion of such shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sales proceeds to pay the entire Exercise Price and any tax withholding
resulting from such exercise, or (v) by a combination of the foregoing forms of
payment.

          (e) Payment With Loan. The Committee may, in its sole discretion,
assist any Participant in the exercise of one or more Options granted to such
Participant under the Plan by authorizing the extension of a loan to such
Participant from the Company. Except as otherwise provided in this
Section 5.4(e), the terms of any loan (including the interest rate and terms of
repayment) shall be established by the Committee in its sole discretion. Any
such loan by the Company shall be with full recourse against the Participant to
whom the loan is granted, shall be secured in whole or in part by the Shares so
purchased, and shall bear interest at a rate not less than the minimum interest
rate required at the time of purchase of the Shares in order to avoid having
imputed interest or original issue discount under Sections 483 or 1272 of the
Code. In addition, any such loan by the Company shall become immediately due and
payable in full, at the option of the Company, upon termination of the
Participant’s employment with the Company or its Subsidiaries for any reason or
upon the sale of any Shares acquired with such loan to the extent of the cash
and fair market value of any property received by the Participant in such sale.
The Committee may make arrangements for the application of payroll deductions
from compensation payable to the Participant to amounts owing to the Company
under any such loan. Until any loan by the Company under this Section 5.4(e) is
fully paid in cash, the Shares shall be pledged to the Company as security for
such loan and the Company shall retain physical possession of the stock
certificates evidencing the Shares so purchased together with a duly executed
stock power for such Shares. No loan shall be made hereunder unless counsel for
the Company shall be satisfied that the loan and the issuance of Shares funded
thereby will be in compliance with all applicable federal, state and local laws,
and such counsel shall be consulted prior to the funding of any such loan.

 



--------------------------------------------------------------------------------



 



     5.5 Settlement of Awards of Options and SARs. Settlement of Awards of
Options and SARs is subject to Section 10.

     5.6 Options or SARs Awarded To Consultants. Any provision of this Section 5
to the contrary notwithstanding, (i) an Option or SAR may be exercised at any
time by a Participant who is a Consultant during the applicable period in the
manner provided in Section 5.4(b) above; provided, that in the event of the
death of a Participant who is a Consultant, the Option or SAR may be exercised
by the executors or administrators of the estate of such Consultant or by the
person or persons who shall have acquired the Option or SAR directly by bequest
or inheritance; and (ii) the Exercise Price for an Option or SAR awarded to a
Consultant must be paid in cash (by a certified check, bank draft of money
order).

     5.7 Rights As A Shareholder. A Participant shall have no rights as a
shareholder with respect to any Shares issuable on exercise of an Option or SAR
until the date of the issuance of a stock certificate to the Participant for
such Shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 4.4 hereof.

     5.8 Special Provisions for ISOs.

     Any provision of the Plan to the contrary notwithstanding, the following
special provisions shall apply to all ISOs granted under the Plan:

          (a) The Option must be expressly designated as an ISO by the Committee
and in the Agreement evidencing the Option;

          (b) No ISO shall be granted more than ten years from the Effective
Date of the Plan and no ISO shall be exercisable more than ten years from the
date such ISO is granted;

          (c) The Exercise Price of any ISO shall not be less than the Fair
Market Value per Share on the date such ISO is granted;

          (d) Any ISO shall not be transferable by the Participant to whom such
ISO is granted other than by will or the laws of descent and distribution and
shall be exercisable during such Participant’s lifetime only by such
Participant;

          (e) No ISO shall be granted to any individual who, at the time such
ISO is granted, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Subsidiary unless the
Exercise Price of such ISO is at least 110% of the Fair Market Value per Share
at the date of grant and such ISO is not exercisable after the expiration of
five years from the date such ISO is granted;

          (f) The aggregate Fair Market Value (determined as of the time any ISO
is granted) of any Company stock with respect to which any ISOs granted to a
Participant are exercisable for the first time by such Participant during any
calendar year (under this Plan and all other stock option plans of the Company
and any of its Subsidiary and any predecessor of any such corporations) shall
not exceed $100,000 as required under Section 422(d)(i) of the Code. (To the
extent the $100,000 limit is exceeded, the $100,000 in Options, measured as
described above, granted earliest in time will be treated as ISOs); and

 



--------------------------------------------------------------------------------



 



          (g) any other terms and conditions as may be required in order that
the ISO qualifies as an “incentive stock option” under Section 422 of the Code
or successor provision.

Notwithstanding the provisions of Section 5.4(c)(i), the favorable tax treatment
available pursuant to Section 422 of the Code upon the exercise of an ISO will
not be available to a Participant who exercises any ISO more than (i) 12 months
after the date of termination of employment due to the Participant’s disability
or (ii) three months after the date of termination of employment due to
retirement of the Participant.

     5.9 Limited Transferability. No Option or SAR, nor any interest therein,
may be assigned, encumbered or transferred except, in the event of the death of
a Participant, by will or the laws of descent and distribution. Notwithstanding
the foregoing, the Committee shall have the discretionary authority to grant
NQSOs and SARs (that are not Related to an ISO) that are transferable by the
Participant to the Participant’s children, grandchildren, spouse, one or more
trusts for the benefit of such family members, or a partnership in which such
family members were the only partners. The holder of an NQSO or SAR transferred
pursuant to this Section 5.9 shall be bound by the terms and conditions that
govern the NQSO or SAR during the period that it was held by the Participant;
provided, however, that such transferee may not transfer the NQSO or SAR except
by will or the laws of descent and distribution.

6. Restricted Stock.

     6.1 General Terms/Conditions. The Committee may, in its discretion, grant
one or more Awards of Restricted Stock to any Participant. Each Award of
Restricted Stock shall be evidenced by an Agreement which shall specify the
number of Shares to be issued to the Participant, the date of such issuance, the
price, if any, to be paid for such Shares by the Participant, the Restriction
Period and any other conditions imposed on such Shares as the Committee, in its
discretion, shall determine. Notwithstanding the foregoing, the Committee shall
impose upon each Award of Restricted Stock made to a Participant who is an
Officer a Restriction Period expiring no earlier than six months after the date
of grant of the Restricted Stock.

     6.2 Maximum Award Of Restricted Stock. The maximum number of Shares that
may be allotted by the Committee pursuant to Restricted Stock awarded to any
individual Participant shall not exceed, in any fiscal year, 50,000 Shares (as
adjusted to reflect a two-for-one Common Sock split distributed on December 15,
2000) (subject to further adjustment as provided in Section 4.4 of the Plan).

     6.3 Restrictions And Forfeitures.

          (a) Shares included in Restricted Stock Awards may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until such Shares have fully vested.

          (b) Participants holding shares of Restricted Stock granted hereunder
may be granted the right to exercise full voting rights with respect to those
Shares during the Restriction Period. During the Restriction Period,
Participants holding shares of Restricted Stock granted hereunder may be
credited with regular cash dividends paid with respect to the underlying Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock is
designed to comply with one or more of the Performance Measures set forth in
Section 9.1, the Committee may apply any restrictions it deems appropriate to
the

 



--------------------------------------------------------------------------------



 



payment of dividends declared with respect to such Restricted Stock, such that
the dividends and/or the Restricted Stock maintain eligibility under Section
162(m) of the Code.

          (c) In the event that the Participant shall have paid any cash for the
Restricted Stock, the Agreement shall specify whether and to what extent such
cash shall be returned upon a forfeiture (with or without an earnings factor).

          (d) The Restricted Stock shall be evidenced by a stock certificate
registered only in the name of the Participant, which stock certificate shall be
held by the Company until the Restricted Stock has fully vested.

          (e) The occurrence of any of the following events shall cause the
immediate vesting of the Restricted Stock:

          (i) the death of the Participant;

          (ii) the retirement of the Participant on or after the Participant’s
normal retirement date;

          (iii) the disability of the Participant.

For the purposes of this Subsection, the term “disability” shall be defined as
such term is defined in Section 5.4(c)(i). Notwithstanding the foregoing, to the
extent a condition(s) other than a Restriction Period has been imposed by the
Committee upon the Restricted Stock, the occurrence of the foregoing shall not
cause immediate vesting unless and until such condition(s) has been met.

          (f) A Restricted Stock Award shall be entirely forfeited by the
Participant in the event that prior to vesting, the Participant breaches any
terms or conditions of the Plan, the Participant resigns from or is terminated
by the Company, or any condition(s) imposed upon vesting are not met.

     6.4 Legend On Certificates. Each certificate evidencing a Restricted Stock
Award under the Plan shall be registered in the name of the Participant and
deposited by the Participant, together with a stock power endorsed in blank,
with the Company and shall bear the following (or a similar) legend:

          “The transferability of this certificate and the shares of Common
Stock represented hereby are subject to the terms and conditions (including
forfeiture) contained in The Shaw Group Inc. 2001 Employee Incentive
Compensation Plan and a Restricted Stock Agreement entered into between the
registered owner and The Shaw Group Inc. Copies of such Plan and Agreement are
on file in the offices of the Secretary of The Shaw Group Inc., 4171 Essen Lane,
Baton Rouge, Louisiana 70809.”

     6.5 Section 83(b) Elections. Within 30 days after the issuance of shares of
Restricted Stock to a Participant under the Plan, the Participant shall decide
whether or not to file an election pursuant to Section 83(b) of the Code and
Treasury Regulation Section 1.83-2 (and state law counterparts) with respect to
such Restricted Stock. If the Participant does file such an election, the
Participant shall promptly furnish the Company with a copy of such election.

7. Performance Shares.

 



--------------------------------------------------------------------------------



 



     7.1 Grant of Performance Shares. Subject to the terms of the Plan,
Performance Shares may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, provided that no more than 50,000 Shares (as adjusted to reflect a
two-for-one Common Sock split distributed on December 15, 2000) (subject to
further adjustment as provided in Section 4.4 of the Plan) may be subject to any
Performance Share Awards granted to any individual Participant in any fiscal
year.

     7.2 Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the date of grant.
The Committee shall set performance goals in its discretion which, depending on
the extent to which they are met, will determine the number and/or value of
Performance Shares that will be paid out to the Participant.

     7.3 Earning of Performance Shares. Subject to the terms of the Plan, after
the applicable Performance Period has ended, the holder of Performance Shares
shall be entitled to receive payout on the number and value of Performance
Shares earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance goals have
been achieved.

     7.4 Form and Timing of Payment of Performance Shares. Payment of earned
Performance Shares shall be made in a single lump sum following the close of the
applicable Performance Period. Subject to the terms of this Plan, the Committee,
in its sole discretion, may pay earned Performance Shares in the form of cash or
in Shares (or in a combination thereof) which have an aggregate Fair Market
Value equal to the value of the earned Performance Shares at the close of the
applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Agreement pertaining to the grant of the Award of Performance Shares.

     At the discretion of the Committee, Participants may be entitled to receive
any dividends declared with respect to Shares which have been earned in
connection with grants of Performance Shares which have been earned, but not yet
distributed to Participants (such dividends shall be subject to the same
accrual, forfeiture, and payout restrictions as apply to dividends earned with
respect to Shares of Restricted Stock, as set forth in Section 6 hereof). In
addition, Participants may, at the discretion of the Committee, be entitled to
exercise their voting rights with respect to such Shares.

     7.5 Termination of Employment Due to Death, Disability, or Retirement.
Unless determined otherwise by the Committee and set forth in the Agreement
evidencing an Award of Performance Shares, in the event the employment of a
Participant is terminated by reason of death, disability, or retirement during a
Performance Period, the Participant or his legal representative shall receive a
payout of the Performance Shares which is prorated, as specified by the
Committee, in its sole discretion. For purposes of this Section 7.5, the term
“disability” shall be defined as such term is defined in Section 5.4(c)(i).

     Payment of earned Performance Shares shall be made at a time specified by
the Committee in its sole discretion and set forth in the Agreement evidencing
such Award. Notwithstanding the foregoing, with respect to Performance Shares
that have been awarded with the intention of qualifying as “performance-based
compensation” under Section 162(m) of the Code to a Participant who retires
during a Performance Period, payment shall be made pursuant to such Performance
Share Award at the same time as payments are made to Participants who did not
terminate employment during the applicable Performance Period.

 



--------------------------------------------------------------------------------



 



     7.6 Termination of Employment for Other Reasons. In the event that a
Participant’s employment terminates for any reason other than those reasons set
forth in Section 7.5 above, all Performance Shares shall be forfeited by the
Participant to the Company unless determined otherwise by the Committee, as set
forth in the Agreement evidencing such Award.

     7.7 Non-Transferability. Except as otherwise provided in an Agreement
evidencing such Award of Performance Shares, Performance Shares may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until such Performance Shares have fully vested.
Further, except as otherwise provided in an Agreement evidencing such Award of
Performance Shares, a Participant’s rights under the Plan shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
legal representative.

8. Incentive Bonuses.

     8.1 Awards of Incentive Bonuses. The Committee shall have the discretionary
authority to designate Participants to whom Incentive Bonuses are to be paid.
Incentive Bonuses shall be determined exclusively by the Committee pursuant to
procedures established by the Committee; provided, however, that for any fiscal
year, no individual Participant may receive Incentive Bonuses aggregating more
than $5 million.

     8.2 Terms and Conditions. The Committee, at the time an Incentive Bonus is
made, shall specify the terms and conditions that govern the granting thereof.
Such terms and conditions may include, by way of example and not limitation,
requirements that the Participant complete a specified period of employment with
the Company or a Subsidiary, or that the Company or Subsidiary or the
Participant attain stated objectives or goals as a prerequisite to payment under
an Incentive Bonus. The Committee, at the time the Incentive Bonus is granted
shall also specify what amount shall be payable under the Incentive Bonus and
whether amounts shall be payable in the event of the Participant’s death,
disability or retirement.

     8.3 Settlement of Incentive Bonuses. Settlement of Incentive Bonuses is
subject to Section 10.

9. Performance-Based Compensation.

     9.1 Performance Measures. The Committee may designate whether an Award
being granted to any Participant is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such
Awards designated by the Committee to be “performance-based compensation” shall
be conditioned on the achievement of one or more Performance Measures, to the
extent required by Code Section 162(m). The Performance Measures that may be
used by the Committee for such Awards shall be based on any one or more of the
following, as selected by the Committee:

          (a) Earnings per share;

          (b) Net income (before or after taxes);

          (c) Return measures (including, but not limited to, return on assets,
capital, equity or sales);

          (d) Earnings before or after taxes;

 



--------------------------------------------------------------------------------



 



          (e) Share price (including, but not limited to, growth measure and
total shareholder return);

          (f) Gross revenues;

          (g) Working capital measures; or

          (h) Backlog.

For Awards under this Section 9 intended to be “performance-based compensation”,
(i) the grant of the Awards and the establishment of the Performance Measures
shall be made during the period required by Section 162(m) of the Code and
(ii) the Committee shall certify in writing that the Performance Measure has
been met. The Committee shall have the discretion to define the Performance
Measures on a corporation or subsidiary or business division basis or in
comparison with peer group performance.

     9.2 Board Authority. In the event that applicable tax and/or securities
laws change to permit the Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Board of Directors of the Company shall have the sole discretion to make changes
in the Performance Measures without shareholder approval.

10. Settlement of Awards.

     The obligation to make payments and distributions with respect to Awards
may be satisfied through cash payments, the delivery of shares of Common Stock,
the granting of replacement Awards, or combination thereof as the Committee
shall determine, in its sole discretion. Satisfaction of any such obligations
under an Award, which is sometimes referred to as “settlement” of the Award, may
be subject to such conditions, restrictions, and contingencies as the Committee
shall determine. The Committee may permit or require the deferral of any Award
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest or dividend
equivalents. Each Subsidiary shall be liable for payment of cash due under the
Plan with respect to any Participant to the extent that such benefits are
attributable to the services rendered for that Subsidiary by the Participant.
Any disputes relating to liability of a Subsidiary for cash payments shall be
resolved by the Committee.

11. Consultants.

     An Award made to a Consultant hereunder must be supported by bona fide
services actually rendered by the Company to the Consultant. However, in no
event shall an Award be made to a Consultant (i) for services rendered by the
Consultant in connection with the offer or sale of securities in a capital
raising transaction or (ii) who directly or indirectly promotes or maintains a
market for the Company’s securities.

12. Government Regulations.

     This Plan, the granting of Awards under this Plan and the issuance or
transfer of Shares (and/or the payment of money) pursuant thereto are subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any regulatory or governmental agency (including without limitation
“no action” positions of the Commission) which may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. Without
limiting the generality of the foregoing, no Awards may be granted under this
Plan, and no Shares shall be issued by the Company, pursuant to or in connection
with any such Award, unless and until, in each such case, all legal requirements
applicable to

 



--------------------------------------------------------------------------------



 



the issuance or payment have, in the opinion of counsel to the Company, been
complied with. In connection with any stock issuance or transfer, the person
acquiring the Shares shall, if requested by the Company, give assurances
satisfactory to counsel to the Company in respect of such matters as the Company
may deem desirable to assure compliance with all applicable legal requirements.
The Company shall not be required to deliver any Shares under the Plan prior to
(i) the admission of such Shares to listing or for quotation on any stock
exchange or automated quotation system on which Shares may then be listed or
quoted, and (ii) the completion and effectiveness of such registration or other
qualification of such Shares under any state or federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.

13. Tax Withholding.

     The Company shall have the right to withhold from amounts due Participants,
or to collect from Participants directly, the amount which the Company deems
necessary to satisfy any taxes required by law to be withheld at any time by
reason of participation in the Plan, and the obligations of the Company under
the Plan shall be conditional on payment of such taxes. The Participant may,
prior to the due date of any taxes, pay such amounts to the Company in cash, or
with the consent of the Committee, in Shares (which shall be valued at their
Fair Market Value on the date of payment). There is no obligation under this
Plan that any Participant be advised of the existence of the tax or the amount
required to be withheld. Without limiting the generality of the foregoing, in
any case where it determines that a tax is or will be required to be withheld in
connection with the issuance or transfer or vesting of Shares under this Plan,
the Company may pursuant to such rules as the Committee may establish, reduce
the number of such Shares so issued or transferred by such number of Shares as
the Company may deem appropriate in its sole discretion to accomplish such
withholding or make such other arrangements as it deems satisfactory.
Notwithstanding any other provision of this Plan, the Committee may impose such
conditions on the payment of any withholding obligation as may be required to
satisfy applicable regulatory requirements, including, without limitation,
Rule 16b-3 (or successor provision) promulgated by the Commission.

14. Administration Of Plan.

     14.1 The Committee. The Plan shall be administered by the Committee, which
shall be comprised of two or more members of the Board of Directors, each of
whom shall be a “Non-Employee Director” as defined in Rule 16b-3(b)(3) (or any
successor provision) promulgated by the Commission and each of whom shall
qualify as an “outside director” as defined in Section 162(m) of the Code.

     14.2 Committee Action. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business, and
any determination or action may be taken at a meeting by a majority vote or may
be taken without a meeting by a written resolution signed by all members of the
Committee. All decisions and determinations of the Committee shall be final,
conclusive and binding upon all Participants and upon all other persons claiming
any rights under the Plan with respect to any Award. Members of the Board of
Directors and members of the Committee acting under the Plan shall be fully
protected in relying in good faith upon the advice of counsel and shall incur no
liability except for willful misconduct in the performance of their duties.

     14.3 Committee Authority. In amplification of the Committee’s powers and
duties, but not by way of limitation, the Committee shall have full authority
and power to:

          (a) Construe and interpret the provisions of the Plan and establish,
amend and rescind rules and regulations relating to the Plan and to make all
other determinations that may be necessary or advisable for the administration
of the Plan not inconsistent with the Plan;

 



--------------------------------------------------------------------------------



 



          (b) Decide all questions of eligibility for Plan participation and for
the grant of Awards;

          (c) Determine the types of Awards and the number of Shares covered by
the Awards, if any, to be granted to any Participant, to establish the terms,
conditions, Performance Measures, restrictions and other provisions of such
Awards, and (subject to the restrictions imposed by Section 17) to cancel or
suspend Awards;

          (d) Adopt forms of agreements and other documents consistent with the
Plan;

          (e) Engage agents to perform legal, accounting and other such
professional services as it may deem proper for administering the Plan; and

          (f) Take such other actions as may be reasonably required or
appropriate to administer the Plan or to carry out the Committee activities
contemplated by other sections of this Plan.

     14.4 Indemnification. In addition to such other rights of indemnification
as they may have as directors or as members of the Committee, the Board of
Directors and the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including court costs and reasonable attorneys’
fees, actually incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted hereunder, and against all amounts
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except where such indemnification is
expressly prohibited by applicable law.

15. Change Of Control.

     Subject to the provisions of Section 4.4 (relating to the adjustment of
Shares), or except as otherwise provided in the Agreement evidencing the Award,
upon the occurrence of a Change of Control:

          (a) all outstanding Options (regardless of whether in tandem with
SARs) shall become fully exercisable,

          (b) all outstanding SARs (regardless of whether in tandem with
Options) shall become fully exercisable,

          (c) all Restricted Stock and Performance Shares shall become fully
vested, and

          (d) All Incentive Bonuses that have been approved and accrued shall
become fully payable.

16. Effective Date And Shareholder Approval.

     The Effective Date of the Plan shall be November 27, 2000 (the date the
Plan was approved by the Board of Directors) subject to receipt within one year
of such date the approval of the Plan by the holders of a majority of the total
voting power of the voting securities of the Company present in person or
represented by proxy at a meeting of shareholders at which the approval of such
Plan is considered.

 



--------------------------------------------------------------------------------



 



17. Amendment and Termination.

     17.1 The Plan

          (A) Amendment. The Board of Directors may amend the Plan from time to
time in its sole discretion, provided that, unless the requisite approval of
shareholders is obtained, no amendment shall be made to the Plan if such
amendment would (i) increase the number of Shares available for issuance under
the Plan or increase the limits applicable to Awards under the Plan, in each
case, except as provided in Section 4.4; (ii) lower the Exercise Price of an
Option or SAR grant value below 100% of the Fair Market Value of one Share on
the date of the Award, except as provided in Section 4.4; (iii) remove the
repricing restriction set forth in Section 17.2; or (iv) require shareholder
approval pursuant to applicable federal, state or local law or under rules of
the New York Stock Exchange, if the Shares are then listed on such exchange. No
amendment shall adversely affect the rights of any Participant under any Award
theretofore made under the Plan, without the Participant’s consent.

          (B) Termination. The Plan shall terminate automatically on the tenth
anniversary of the Effective Date, and the Board of Directors may suspend or
terminate the Plan at any earlier time. Upon termination of the Plan, no
additional Awards shall be granted under the Plan; provided, however, that the
terms of the Plan shall continue in full force and effect with respect to
outstanding Awards and Shares issued under the Plan.

     17.2 Awards. Subject to the terms and conditions and the limitations of the
Plan, the Committee may in the exercise of its sole discretion modify, extend or
renew the terms of outstanding Awards granted under the Plan, or accept the
surrender of outstanding Awards (to the extent not theretofore exercised);
provided, however, that the Committee shall not have the authority to accept the
surrender or cancellation of any Options and any SARs that relate to such
Options outstanding hereunder (to the extent not theretofore exercised) and
grant new Options and any SARs that relate to such new Options hereunder in
substitution therefor (to the extent not theretofore exercised) at an Exercise
Price that is less than the Exercise Price of the Options surrendered or
canceled. The foregoing shall not limit any adjustments made under Section 4.4
of the Plan. Notwithstanding the provisions of this Section 17.2, no
modification of an Award shall, without the consent of the Participant, impair
any rights or obligations under any Awards theretofore granted under the Plan.

18. Miscellaneous.

     18.1 No Individual Rights. No person shall have any claim or right to be
granted an Award under the Plan, or having been selected as a Participant for
one Award, to be so selected again. Neither the establishment of the Plan nor
any amendments thereto, nor the granting of any Award under the Plan, shall be
construed as in any way modifying or affecting, or evidencing any intention or
understanding with respect to, the terms of the employment of any Participant
with the Company or any of its Subsidiaries.

     18.2 Multiple Awards. Subject to the terms and restrictions set forth in
the Plan, a Participant may hold more than one Award.

     18.3 Written Notice. As used herein, any notices required hereunder shall
be in writing and shall be given on the forms, if any, provided or specified by
the Committee. Written notice shall be effective upon actual receipt by the
person to whom such notice is to be given; provided, however, that in the case
of notices to Participants and their transferees, heirs, legatees and legal
representatives, notice

 



--------------------------------------------------------------------------------



 



shall be effective upon delivery if delivered personally or three business days
after mailing, registered first class postage prepaid to the last known address
of the person to whom notice is given. Written notice shall be given to the
Committee and the Company at the following address or such other address as may
be specified from time to time:

 
The Shaw Group Inc.
4171 Essen Lane
Baton Rouge, Louisiana 70809
Attention: Secretary

     18.4 Unfunded Plan. The Plan shall be unfunded and shall not create (and
shall not be construed to create) a trust or a separate fund or funds. The Plan
shall not establish any fiduciary relationship between the Company and any
Participant. To the extent any person holds any obligation of the Company by an
Award granted under the Plan, such obligation shall merely constitute a general
unsecured liability of the Company and accordingly, shall not confer upon such
person any right, title or interest in any assets of the Company.

     18.5 Applicable Law; Severability. The Plan shall be governed by and
construed in all respects in accordance with the laws of the State of Louisiana.
If any provision of the Plan shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions of the Plan shall
continue to be fully effective.

 